Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-2, 5-10, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11441000 Creasy et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims differ somewhat in scope, one practicing the patented claims would practice the instant claims due to the large overlap in scope between the instant claims and the patented claims.  Adding the compositions of the patented claims to the plastics therein necessarily gives the method of the instant claims 19 and 20 because it necessarily requires the addition of the same compositions to plastics which necessarily gives the same effects.

4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No. 2014/0171545 Creasey et al.

Regarding claims 1, 3, 5, 7, 8, 11, 12, 14, 15, and 17:

Creasey discloses treating carbonate fillers, which are the instantly claimed carbonate fill materials, with compositions which may contain sodium sulfate, ammonium sulfate, and sulfuric acid in amounts which appear to be achievable from the instantly claimed solubility enhancing composition, sodium hydroxide solution, surfactant, and neutralization that gives a pH of about 2.5-about 3.5 at some point because the instant claims do not limit the amounts of the instantly claimed solubility enhancing composition, sodium hydroxide solution, surfactant, and neutralization that gives a pH of about 2.5-about 3.5 at some point and the instant claims do not limit the volume of neutralizer of the last 3 lines of the instant claim 1 and do not limit the amount of sodium hydroxide in the instantly claimed sodium hydroxide solution.  See Creasey, paragraph [0015].  The sodium benzoate is an anionic surfactant necessarily because it has a hydrophobic aromatic ring and a hydrophilic anionic salt group.  The sodium benzoate and its amount of Creasey, paragraph [0024] therefore falls within the scope of the instantly claimed surfactant and amounts thereof.  The sodium sulfate of Creasey, paragraph [0015] could have been made by adding sodium hydroxide to the sulfuric acid of Creasey, paragraph [0015].  Since the amounts of sodium hydroxide per se are not limited by the instant claims, this meets the sodium hydroxide limitation of the instant claims because any portion of water can be taken from the final composition of Creasey so as to give the amounts of sodium hydroxide solution per total aqueous phase volume of the carbonate enhancing composition on a volume to volume basis required by the instant claims.  Note that the limitation of the instant claims regarding the sodium hydroxide solution amount does not limit the amount of sodium hydroxide per se.  It only limits the amounts of the sodium hydroxide solution of any sodium hydroxide concentration relative to the amount of total aqueous phase volume of the carbonate enhancing composition on a volume to volume basis.
Creasey, paragraph [0017] prefers ammonium sulfate and discloses sulfuric acid.  Creasey, paragraph [0019] discloses the addition of acid in the amounts therein.  Creasey, paragraph [0022] then discloses adding metal sulfate and diluting their compositions which is encompassed by “comprises” and other open language of the instant claims.  
Creasey, paragraph [0032] exemplifies their solutions having a pH of about 2.5 to 3.5.  The large amounts of sulfuric acid of Creasey, paragraph [0015] would give pHs of less than 1.0.  One could readily raise this to the exemplified pH of Creasey, paragraph [0032] by adding sodium hydroxide which would give water and the sodium sulfate of Creasey, paragraph [0015].
Creasey, paragraph [0016] discloses treating calcium carbonate filler with their composition.  Creasey, claims 2 and 13 discloses treating other carbonate fillers with their composition.
Creasey, paragraph [0025] discloses adding their enhanced carbonate fill materials to plastics.

These compositions of Creasey fall within the scope of those of the instant claims 1, 3, 5, 7, 8, 11, 12, 14, 15, and 17. 

Creasey does not exemplify the instantly claimed inventions or disclose their inventions in the instantly claimed terms.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed inventions from the disclosure of Creasey because Creasey encompasses the instantly claimed inventions and using the instantly claimed ingredient combinations and ingredient amounts in the compositions of Creasey would have been expected to give compositions having the properties disclosed by Creasey.  It is particularly noted again that the instant claims do not limit the amounts of the various sub-compositions in the final composition and do not limit other ingredients which may be added in any amount due to the open language of the instant claims.  It is therefore not seen that the instantly claimed limitations of ingredient amounts distinguishes the compositions of the instant claims over the compositions of Creasey because the instantly claimed ingredient amounts do not limit the ingredient amounts in the final compositions of the instant claims.

Regarding claims 2, 4, 9, 10, 13, and 18:

Creasey does not disclose their compositions as containing solids and the low pHs thereof would have been expected to dissolve the solids used in Creasey’s compositions.  Note the low pH exemplified by Creasey at paragraph [0032]. 

Regarding claims 6 and 16:

Creasey exemplifies 3.0 g of silver sulfate in over a liter of water which falls within the scope of the instant claim 6.

Regarding claims 19 and 20:

Making the plastic products and using the plastic products of Creasey is the method of the instant claims 19 and 20.  Creasey, paragraphs [0003] and [0004] are noted regarding inhibiting bacterial/microbial growth in fillers and plastics containing them.


6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762